Judgment, Supreme Court, Bronx County (Gerald Esposito, J.), entered July 12,1999, upon a jury verdict in favor of defendants dismissing the complaint, unanimously affirmed, without costs.
Assuming, arguendo, that defendants violated a pre-trial discovery order by failing to notify plaintiffs of their intent to call Felicia Finch, a token booth clerk who worked in the subway station where plaintiff Najeeb Alabadla slipped and fell, but did not actually witness either the accident or the alleged hazardous condition, the trial court nevertheless properly exercised its discretion in permitting Ms. Finch to testify that she did not remember seeing the Transit Authority employee responsible for cleaning the station carrying a bucket or mop or entering the room where such equipment was stored. There was no evidence of willfulness on the part of defendants, who first contacted the witness two weeks before trial, or of any prejudice to plaintiffs, who were given the opportunity to depose the witness six days before she took the witness stand (see, Rivera v City of New York, 253 AD2d 597, 601; O’Callaghan v Walsh, 211 AD2d 531). Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.